DETAILED ACTION
1.	This is a Non-Final Office Action Correspondence in response to RCE amendments/arguments for U.S. Application No. 14/632721 filed on October 01, 2020.


Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.



Applicant
3.	Applicant is encouraged to contact the Examiner in hopes of reaching a resolution in light of compact prosecution. 


Response to Arguments
4.	Applicant’s arguments have been reviewed but were not persuasive. 

	



On Pg. 9-10 Applicant argues claim 1 in regards to 35 U.S.C. 103, Applicant states “The Office Action rejected the claims 1, 4, 13, and 19 under Section 112 because of the use of the terms O(1) complexity and "lower order computational complexity." Applicant has eliminated the words "lower order computational complexity" and "O(1) complexity" from the claims which should moot the rejection. In place of the above language, Applicant has used the language of the specification, namely, that the substitute query has a completion time that does not depend on the size of the constituent data source. Examples given in the specification of such a query include looking at the first, or first small number of, data items at the beginning of a file, rather than doing something that requires reading all or a substantial part of a file, which would necessarily become time consuming as the file grew very large. In light of the amendment the Section 112 rejection should be moot. Applicant, to further improve clarity per the Examiner suggestion, also changed all uses of "complexity" alone, to "computational complexity", and included the phrase "such that the completion time of the first client query grows at least linearly with the size of the constituent data source" after the uses of O(n) computational complexity.”

Examiner replies that a new 112 1st rejection is issued. The concept of completion time growing linearly with the size of the data source is common knowledge. As the size of the data grows the time to process the data and complete the data will also grow.  Example the time it takes to process a single data item will be smaller than the time it takes to process a million data items. The language of “linearly” is common knowledge for a person of ordinary skill in the art at the time of the invention that as the system processes larger amounts of data the system will take more time to process the data. 

On Pg. 11 Applicant argues claim 1 in regards to 35 U.S.C. 103, Applicant states “ The cited references do not, along or in combination teach determining that a query has at least O(n) complexity and responsive to that determination, replacing that query with a substitute query that generates equivalents results but that has a completion time that has a lower order computational complexity than the first client query, so that a completion time of the substitute query does not grow with the size of the constituent data source. In particular, Li is focused on identifying duplication of sub-queries and re-ordering queries to eliminate duplication -- this will not change the computational complexity of Li's method or how it scales with the size of the data source. Li is also silent as to generating queries that do not depend on the size of the constituent data source. This neither teaches nor suggests the language of Applicant's claim. Accordingly, Applicant respectfully submits that claims 1 and 4 are not obvious over the cited art. Similar features have been amended into claim 13, which should be allowable for at least similar reasons. The remaining claims depend from either claims 1, 4, or 13.

Examiner replies that Li does teach this concept. Par. 0136 Fliess discloses the runtime module is used to measure the input size as it relates to the run-time complexity for the worst case. Par. 0138 Fliess discloses the doubling the input size increases the run time by a constant amount. Par. 0157 Fliess discloses the insertion time is O(n) for a worst case scenario.  The number of insertions “n” can increase and therefore O(n)  can be O(4) which is greater than O(1). The amortized time is O(1).  Therefore the insertion time of worst case of O(n) is seen as greater than O(1), since increasing the input will produce an increased amount of run time to O(n + C), which is greater than a constant amount.



Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


6.	Claims 1, 4, 13 and 19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular the claim contains the concept of the completion time of the first client query grows at least linearly with the size of the at least one constituent data source. 



Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 2, 4, 9, 10, 11, 12, 13, 18, 19, 20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manzano Macho et al. U.S. Patent Application Publication No. 2013/0159286 (herein as ‘Macho’) and further in view of Li et al. U.S. Patent Application Publication No. 2007/0050328 (herein as ‘Li’) and Fliess et al. U.S. Patent Application Publication no. 2012/0060142 (herein as ‘Fliess’). 

As to claim 1 Macho teaches a system for managing a database comprising data from a source outside the database, the system comprising:
at least one processor programmed to execute a federation engine, wherein the federation engine is configured to (Par. 0039 Macho discloses a processor):
receive, from a first client, a first client query (Par. 0069 Macho discloses receiving a query);
Macho does not teach but Li teaches process the first client query, wherein processing the first client query comprises sending a federation engine query to at least one constituent data source outside the database comprising a value for the data item (Fig. 1 and Par. 0033 Li discloses remotes data sources. Par. 0042 Li discloses the system receives a federated query that requires joining data from two data sources. The queried data is seen as the data item);
Macho and Li are analogous art because they are in the same field of endeavor, query optimization. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the query optimization of Macho to include the optimize response time of Li, to allow workloads to be distributed among alternative servers. The suggestion/motivation to combine is that it would be obvious to try in order to route queries to optimize response times and load balance while considering remote source availability (Par. 0004 Li).
Macho in combination with Li does not teach but Fliess teaches determine that the first client query is a complex query at least in part, by determining that the first client query has at least O(n) computational complexity, such that a completion time of the first client query grows at least linearly with the size of the at least one constituent data source (Par. 0136 Fliess discloses the runtime module is used to measure the input size as it relates to the run-time complexity for the worst case. Par. 0138 Fliess discloses the doubling the input size increases the run time by a constant amount. Par. 0157 Fliess discloses the insertion time is O(n) for a worst case scenario.  The number of insertions “n” can increase and therefore O(n)  can be O(4) which is greater than O(1). The amortized time is O(1).  Therefore the insertion time of worst case of O(n) is seen as greater than O(1), since increasing the input will produce an increased amount of run time to O(n + C), which is greater than a constant amount).
Macho and Fliess are analogous art because they are in the same field of endeavor, query optimization. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the query optimization of Macho to include the computing cost of as code changes of Fliess, to allow analyze source code to make optimization recommendations. The suggestion/motivation to combine is that it would be obvious to try in order to improve operation of the transactions behavior (Par. 0002-0007 Fliess).
Fliess teaches responsive to determining that the first client query is a complex query (Par. 0134 Fliess discloses a query is optimal when the worst performance is constant. Performance being constant is seen as O(1) complexity. Par. 0140 Fliess discloses the query is identified as the worst case complexity of O(n2). Par 0145 Fliess discloses generating an efficient algorithm to estimate the complexity of an algorithm);
Macho teaches provide, to an administrator system, the first client query as a complex query (Par. 0068 Macho discloses the processing apparatus receiving the queries);
Macho teaches responsive to providing the first client query as a complex query receive from an administrator system a plurality of potential substitute queries for the first client query (Par. 0069 Macho discloses generating a query plan for the query. Par. 0079 Macho discloses the received query can be the same query that appears in one of the many stored sequences that form a query pattern. The query plan that contains many sequences is seen as a containing the plurality of potential substitute queries. The sequences are seen as the potential substitute queries);
Wherein each of the plurality of potential substitute queries generates equivalent results to the first client query (Par. 0079-0080 Macho discloses the matching the received query to more than one stored query pattern.  The execution of the query pattern is seen as the equivalent results. The query patterns is seen as potential substitute queries. Par.0083 Macho discloses the query matched from the multiple query patterns are executed to produce results. Par. 0080 Macho discloses that various (query) patterns may match the received query. Par. 0083 Macho discloses one or more queries of the pattern are used to produce results of the query. The queries of the query pattern are used to develop a query plan.  Macho further discloses the procedures of the query plan are equivalent to the execution of one or more queries from those belonging to a pattern.  Procedures of the query plan that are equivalent to the execution of the queries belonging to the query plan is seen as potential substitute queries generate equivalent results.   So in general each of the queries of the query pattern would produce the same results as the queries that are part of the query plan.  Par. 0085-0088 Macho discloses Plan P1 and PlanP2 that produce the same results.  Each Plan contains a query pattern. The reference does not explicitly state queries generates equivalent results, however it would have been obvious to make this connection. A query is matched to a query pattern. The query pattern will produce a result. A query that matches to multiple patterns will produce multiple results. It’s obvious that the multiple results will be equivalent between query patterns because the results are based upon the query patterns which are based upon the same matching query). 
	Li teaches and each of the plurality of potential substitute queries has a lower order computational complexity than the first client query (Par. 0030 Li discloses the system having multiple query plans and the system selects the query plan with the lowest cost plan. The lowest cost plan is seen as the lower order computational complexity. Par. 0031 Li discloses the user submitting the query. Par. 0032 Li discloses the query is optimized);
	So that the potential substitute queries having a completion time that does not grow with the size of the at least one constituent data source;
	Macho teaches receive a plurality of subsequent instances of the first client query (Par. 0070 Macho discloses receiving a query and a subsequent query. The subsequent query is seen as the subsequent instance of the first client query. Par. 0079 Macho discloses receiving queries belong to one of the stored patterns. Par. 0099 Macho discloses multiple query plans for concurrent patterns);
process the plurality of subsequent instances of the first client query, wherein processing each of the plurality of subsequent instances of the first client query comprises:
randomly selecting a query from the group consisting of the plurality of potential substitute queries and the first client query; and process the selected query (Par. 0103 Macho discloses selecting a random plan from group of plans. The plan is seen as the substitute queries. The random plan is seen as randomly selecting query from group of queries).
and record data describing the execution of the selected query (Par. 0098 Macho discloses collecting values to describe the query execution as it relates to CPU load, latency, and memory consumption);
send to the administrator system data describing the processing of the plurality of subsequent instances of the first client query (Par. 0098 Macho, discloses updating the collected values stored in the working memory of the data access and query optimizer);
receiving, from the administrator system, a selected substitute query selected from the plurality of potential substitute queries (Par. 0079 Macho discloses the query pattern detection determines whether the received query belongs to the of the stored query plans. The stored query plans are seen as potential substitute queries);
receive from the at least one client an additional instance of the first client query (Par. 0070 Macho discloses receiving a query and a subsequent query. The subsequent query is seen as the subsequent instance of the first client query);
responsive to receiving the additional instance of the first client query and process the selected substitute query (Par. 0080 Macho discloses processing the query).

As to claim 2 Macho in combination with Li and Fliess teaches each and every limitation of claim 1.
In addition Macho teaches wherein processing the plurality of subsequent instances of the first client query comprises processing the first client query and each of the plurality of substitute queries about the same number of times (Par. 0070 Macho discloses processing a query and a subsequent query together).

As to claim 4 Macho teaches a system for managing a database comprising data from a source outside the database, the system comprising:
at least one processor programmed to execute a federation engine, wherein the federation engine is configured to:
receive from a first client a first client query (Par. 0069 Macho discloses receiving a query);
Macho does not teach but Li teaches wherein the first client query references a data item stored at a constituent data source outside the database (Fig. 1 and Par. 0033 Li discloses remotes data sources. Par. 0042 Li discloses the system receives a federated query that requires joining data from two data sources);
Macho and Li are analogous art because they are in the same field of endeavor, query optimization. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the query optimization of Macho to include the optimize response time of Li, to allow workloads to be distributed among alternative servers. The suggestion/motivation to combine is that it would be obvious to try in order to route queries to optimize response times and load balance while considering remote source availability (Par. 0004 Li).
Macho in combination with Li does not teach but Fliess teaches determine that the first client query is a complex client query based, at least in part, by determining that the first client query has at least O(n) computational complexity such that a completion time of the first client query grows at least linearly with the size of the at least one constituent data source (Par. 0136 Fliess discloses the runtime module is used to measure the input size as it relates to the run-time complexity for the worst case. Par. 0138 Fliess discloses the doubling the input size increases the run time by a constant amount. Par. 0157 Fliess discloses the insertion time is O(n) for a worst case scenario.  The amortized time is O(1).  Therefore the insertion time of worst case of O(n) is seen as greater than O(1), since increasing the input will produce an increased amount of run time to O(n + C), which is greater than a constant amount).
Macho and Fliess are analogous art because they are in the same field of endeavor, query optimization. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the query optimization of Macho to include the computing cost of as code changes of Fliess, to allow analyze source code to make optimization recommendations. The suggestion/motivation to combine is that it would be obvious to try in order to improve operation of the transactions behavior (Par. 0002-0007 Fliess).
Macho teaches responsive to determining that the first client query is complex client query send the first client query to an administrator system (Par. 0069 Macho discloses generating a query plan for the query. Par. 0079 Macho discloses the received query can be the same query that appears in one of the many stored sequences that form a query pattern. The query plan that contains many sequences is seen as a containing the plurality of potential substitute queries. The sequences are seen as the potential substitute queries);
Responsive to sending the first client query, receive a substitute query from the administrator system (Par. 0079 Macho discloses the query pattern detection determines whether the received query belongs to the of the stored query plans. The stored query plans are seen as potential substitute queries);
Wherein each of the plurality of potential substitute queries generates equivalent results to the first client query (Par. 0079-0080 Macho discloses the matching the received query to more than one stored query pattern.  The execution of the query pattern is seen as the equivalent results. The query patterns is seen as potential substitute queries. Par.0083 Macho discloses the query matched from the multiple query patterns are executed to produce results. Par. 0080 Macho discloses that various (query) patterns may match the received query. Par. 0083 Macho discloses one or more queries of the pattern are used to produce results of the query. The queries of the query pattern are used to develop a query plan.  Macho further discloses the procedures of the query plan are equivalent to the execution of one or more queries from those belonging to a pattern.  Procedures of the query plan that are equivalent to the execution of the queries belonging to the query plan is seen as potential substitute queries generate equivalent results.   So in general each of the queries of the query pattern would produce the same results as the queries that are part of the query plan.  Par. 0085-0088 Macho discloses Plan P1 and PlanP2 that produce the same results.  Each Plan contains a query pattern. The reference does not explicitly state queries generates equivalent results, however it would have been obvious to make this connection. A query is matched to a query pattern. The query pattern will produce a result. A query that matches to multiple patterns will produce multiple results. It’s obvious that the multiple results will be equivalent between query patterns because the results are based upon the query patterns which are based upon the same matching query).
	Li teaches and the substitute query has a lower order computational complexity than the first client query so that a completion time of the substitute query does not grow with the size of the constituent data source (Par. 0030 Li discloses the system having multiple query plans and the system selects the query plan with the lowest cost plan).

As to claim 9 Macho in combination with Li and Fliess teaches each and every limitation of claim 4.
In addition Li teaches wherein the federation engine is further configured to process the first client query, wherein processing the first client query comprises:
sending a federation engine query to the constituent data source, receiving a reply to the federation engine query, the reply to the federation engine query comprising a value for the data item, and send the first client a reply to the first client query, the reply to the first client query comprising the value for the data item (Fig. 1 and Par. 0033 Li discloses remotes data sources. Par. 0042 Li discloses the system receives a federated query that requires joining data from two data sources. The federated returns the results).

As to claim 10 Macho in combination with Li and Fliess teaches each and every limitation of claim 4.
In addition Macho teaches wherein the federation engine is further configured to:
receive from an administrator system a plurality of potential substitute queries for the first client query (Par 0102 Macho discloses the query plan orchestrator maintains the group of query plans. Par. 0069 Macho discloses generating a query plan for the query. The query plan is seen as a plurality of potential substitute queries);
receive a plurality of subsequent instances of the first client query (Par. 0070 Macho discloses receiving a query and a subsequent query. The subsequent query is seen as the subsequent instance of the first client query. Par. 0079 Macho discloses receiving queries belong to one of the stored patterns. Par. 0102 Macho discloses the query patterns. The subsequent instances are seen as query patterns);
process the plurality of subsequent instances of the first client query, wherein processing each of the plurality of subsequent instances of the first client query comprises:
randomly selecting a query from the group consisting of the plurality of potential substitute queries and the first client query; 
and process the selected query (Par. 0103 Macho discloses selecting  a random plan from group of plans. The plan is seen as the substitute queries. The random plan is seen as randomly selecting query from group of queries);
and record data describing the execution of the selected query (Par. 0098 Macho discloses collecting values to describe the query execution as it relates to CPU load, latency, and memory consumption);
send to the administrator system data describing the processing of the plurality of subsequent instances of the first client query (Par. 0098 Macho, discloses updating the collected values stored in the working memory of the data access and query optimizer);
receiving, from the administrator system, a selected substitute query selected from the plurality of potential substitute queries (Par. 0079 Macho discloses the query pattern detection determines whether the received query belongs to the of the stored query plans. The stored query plans are seen as potential substitute queries);
receive from the at least one client an additional instance of the first client query (Par. 0070 Macho discloses receiving a query and a subsequent query. The subsequent query is seen as the subsequent instance of the first client query);
and process the selected substitute query (Par. 0080 Macho discloses processing the query).

As to claim 11 Macho in combination with Li and Fliess teaches each and every limitation of claim 4.
In addition Macho teaches wherein the federation engine is further configured to:
determine that the first client query has an associated selected substitute query (Par. 0083 Macho discloses the query is matched to a pre-complied query plan); 
and process the selected substitute query (Par. 0083 Macho discloses the query is executed).

As to claim 12 Macho in combination with Li and Fliess teaches each and every limitation of claim 4.
In addition Macho teaches wherein the federation engine is further configured to:
determine that the first client does not have an associated selected substitute query (Par. 0103 Macho discloses the query plan does not have a match);
determine that the first client does have at least one associated potential substitute query (Par. 0103 Macho discloses the query plans as matches of query patterns associated with queries);
randomly select a query from the group consisting of the first query and the at least one associated potential substitute query, process the randomly selected query (Par. 0103 Macho discloses selecting a random plan from group of plans. The plan is seen as the substitute queries. The random plan is seen as randomly selecting query from group of queries);
provide data describing execution of the randomly selected query to the administrator system (Par. 0098 Macho, discloses updating the collected values stored in the working memory of the data access and query optimizer. The Data Access and query optimizer is seen as the administrator system).

	
As to claim 13 Macho teaches a method for managing a database comprising data from a source outside the database, the method comprising:
Macho does not teach but Li teaches receiving, by a federation engine and from a first client, a first client query, wherein the first client query references a data item stored at a constituent data source outside the database (Fig. 1 and Par. 0033 Li discloses remotes data sources. Par. 0042 Li discloses the system receives a federated query that requires joining data from two data sources);
Macho and Li are analogous art because they are in the same field of endeavor, query optimization. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the query optimization of Macho to include the optimize response time of Li, to allow workloads to be distributed among alternative servers. The suggestion/motivation to combine is that it would be obvious to try in order to route queries to optimize response times and load balance while considering remote source availability (Par. 0004 Li).
Macho in combination with Li does not teach but Fliess teaches determining, by the federation engine, that the first client query is a complex client query at least in part by determining that the first client query has at least O(n) computational complexity, such that the completion time of the first client query grows at least linearly with the size of the constituent data source (Par. 0136 Fliess discloses the runtime module is used to measure the input size as it relates to the run-time complexity for the worst case. Par. 0138 Fliess discloses the doubling the input size increases the run time by a constant amount. Par. 0157 Fliess discloses the insertion time is O(n) for a worst case scenario.  The amortized time is O(1).  Therefore the insertion time of worst case of O(n) is seen as greater than O(1), since increasing the input will produce an increased amount of run time to O(n + C), which is greater than a constant amount).
Macho and Fliess are analogous art because they are in the same field of endeavor, query optimization. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the query optimization of Macho to include the computing cost of as code changes of Fliess, to allow analyze source code to make optimization recommendations. The suggestion/motivation to combine is that it would be obvious to try in order to improve operation of the transactions behavior (Par. 0002-0007 Fliess).
Macho teaches and sending, by the federation engine, the first client query to an administrator system (Par. 0079 Macho discloses the query pattern detection determines whether the received query belongs to the of the stored query plans. The stored query plans are seen as potential substitute queries);
Macho teaches responsive to sending the first client query, receive a substitute query from the administrator system (Par. 0079 Macho discloses the query pattern detection of the query optimizer adapter determines whether the received query belongs to the stored query plans. The stored query plans are seen as potential substitute queries);
Wherein each of the plurality of potential substitute queries generates equivalent results to the first client query has a completion time that does not grow with the size of the constituent data source (Par. 0079-0080 Macho discloses the matching the received query to more than one stored query pattern.  The query pattern is seen as the equivalent results. The query patterns is seen as potential substitute queries. Par.0083 Macho discloses the query matched from the multiple query patterns are executed to produce results. The reference does not explicitly state queries generates equivalent results, however it would have been obvious to make this connection. A query is matched to a query pattern. The query pattern will produce a result. A query that matches to multiple patterns will produce multiple results. It’s obvious that the multiple results will be equivalent between query patterns because the results are based upon the query patterns which are based upon the same matching query). 
	Li teaches (Par. 0030 Li discloses the system having multiple query plans and the system selects the query plan with the lowest cost plan);


As to claim 18 Macho in combination with Li and Fliess teaches each and every limitation of claim 13.
In addition Li teaches further comprising processing the first client query, wherein processing the first client query comprises:
sending a federation engine query to the constituent data source, receiving a reply to the federation engine query, the reply to the federation engine query comprising a value for the data item, and send the first client a reply to the first client query, the reply to the first client query comprising the value for the data item (Fig. 1 and Par. 0033 Li discloses remotes data sources. Par. 0042 Li discloses the system receives a federated query that requires joining data from two data sources. The federated returns the results).

As to claim 19 Macho in combination with Li and Fliess teaches each and every limitation of claim 13.
In addition Macho teaches further comprising:
receiving, by the federation engine and from an administrator system, a plurality of potential substitute queries for the first client query (Par 0102 Macho discloses the query plan orchestrator maintains the group of query plans. Par. 0069 Macho discloses generating a query plan for the query. The query plan is seen as a plurality of potential substitute queries);
receiving, by the federation engine, a plurality of subsequent instances of the first client query (Par. 0070 Macho discloses receiving a query and a subsequent query. The subsequent query is seen as the subsequent instance of the first client query. Par. 0079 Macho discloses receiving queries belong to one of the stored patterns. Par. 0102 Macho discloses the query patterns. The subsequent instances are seen as query patterns);
processing, by the federation engine, the plurality of subsequent instances of the first client query, wherein processing each of the plurality of subsequent instances of the first client query comprises:
randomly selecting a query from the group consisting of the plurality of potential substitute queries and the first client query (Par. 0103 Macho discloses selecting  a random plan from group of plans. The plan is seen as the substitute queries. The random plan is seen as randomly selecting query from group of queries);
and sending, by the federation engine to the administrator system, data describing the processing of the plurality of subsequent instances of the first client query (Par. 0098 Macho, discloses updating the collected values stored in the working memory of the data access and query optimizer);
receiving, by the federation engine and from the administrator system, a selected substitute query selected from the plurality of substitute queries (Par. 0079 Macho discloses the query pattern detection determines whether the received query belongs to the of the stored query plans. The stored query plans are seen as potential substitute queries);
receiving, by the federation engine and from the at least one client an additional instance of the first client query (Par. 0070 Macho discloses receiving a query and a subsequent query. The subsequent query is seen as the subsequent instance of the first client query);
responsive to receiving the additional instance of the first client query, and processing, by the federation engine, the selected substitute query (Par. 0080 Macho discloses processing the query).

As to claim 20 Macho in combination with Li and Fliess teaches each and every limitation of claim 13.
In addition Macho teaches wherein the federation engine is further configured to:
determining, by the federation engine that the first client query has an associated selected substitute query (Par. 0083 Macho discloses the query is matched to a pre-complied query plan); 
responsive to determining that the first client query has an associated selected substitute query, processing, by the federation engine, the selected substitute query (Par. 0083 Macho discloses the query is executed).


As to claim 23 Macho in combination with Li and Fliess teaches each and every limitation of claim 1.
In addition Macho teaches wherein the federation engine is further configured to: add an object to a schema of the database; and execute a potential substitute query against the object, wherein the potential substitute query outperforms the complex query (Par. 0070 Macho discloses adding data set D2 and D1. Instead of having a query process D1 and another query process D2, the substitute query will be faster by processing both D1 and D2 together).



10.	Claims 3, 5, 6, 7, 8,  14, 15, 16, and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Manzano Macho et al. U.S. Patent Application Publication No. 2013/0159286 (herein as ‘Macho’) in combination with Li et al. U.S. Patent Application Publication No. 2007/0050328 (herein as ‘Li’) and Fliess et al. U.S. Patent Application Publication no. 2012/0060142 (herein as ‘Fliess’), and further in view of Ritter et al. U.S. Patent Application No. 2006/0149724 (herein as ‘Ritter’).


As to claim 3 Macho in combination with Li and Fliess teaches each and every limitation of claim 1.
Macho in combination with Li and Fliess does not teach but Ritter teaches wherein determining that the first client query is a complex client query comprises determining that the constituent data source exceeds a threshold size (Par. 0025 Ritter discloses the criteria for queries is a limit for the amount of data, and limit on a predefined time for performing query).
Macho and Ritter are analogous art because they are in the same field of endeavor, query optimization. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the query optimization of Macho to include the examination of the repository that affects the time for searching of Ritter, to reduce the amount of time searching a repository. The suggestion/motivation to combine is that it would be obvious to try in order to reduce slow query performance with the size of the query effect searching time (Par. 0003 Ritter).

As to claim 5 Macho in combination with Li and Fliess teaches each and every limitation of claim 4.
Macho in combination with Li and Fliess does not teach but Ritter teaches wherein determining that the first client query is a complex client query comprises determining whether a time to execute the first client query depends on a size of the constituent data source (Par. 0003 Ritter discloses the size of the repository can effect the time for searching, which lower query performance. Par. 0025 Ritter discloses a limit on the amount of data that is responsive to the query.  The amount of data is seen as size of the data source. Par. 0025 Ritter discloses the criteria for queries is a limit for the amount of data, and limit on a predefined time for performing query).
Macho and Ritter are analogous art because they are in the same field of endeavor, query optimization. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the query optimization of Macho to include the examination of the repository that affects the time for searching of Ritter, to reduce the amount of time searching a repository. The suggestion/motivation to combine is that it would be obvious to try in order to reduce slow query performance with the size of the query effect searching time (Par. 0003 Ritter).


As to claim 6 Macho in combination with Li and Fliess teaches each and every limitation of claim 4.
Macho in combination with Li and Fliess does not teach but Ritter teaches wherein determining that the first client query is a complex client query comprises determining that the constituent data source exceeds a threshold size (Par. 0025 Ritter discloses the criteria for queries is a limit for the amount of data, and limit on a predefined time for performing query).
Macho and Ritter are analogous art because they are in the same field of endeavor, query optimization. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the query optimization of Macho to include the examination of the repository that affects the time for searching of Ritter, to reduce the amount of time searching a repository. The suggestion/motivation to combine is that it would be obvious to try in order to reduce slow query performance with the size of the query effect searching time (Par. 0003 Ritter).


As to claim 7 Macho in combination with Li and Fliess teaches each and every limitation of claim 4.
Macho in combination with Li and Fliess does not teach but Ritter teaches wherein determining that the first client query is a complex client query comprises:
determining a size of the constituent data source (Par. 039 Ritter discloses when a size a limit for query results. The query results are seen as the source); 
selecting a computational complexity threshold based on the size of the constituent data source (Par. 039 Ritter discloses a predefined limit);
and determining whether the first client query exceeds the selected computational complexity threshold (Par. 039 Ritter discloses determining if a query performance exceeds a limit).
Macho and Ritter are analogous art because they are in the same field of endeavor, query optimization. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the query optimization of Macho to include the examination of the repository that affects the time for searching of Ritter, to reduce the amount of time searching a repository. The suggestion/motivation to combine is that it would be obvious to try in order to reduce slow query performance with the size of the query effect searching time (Par. 0003 Ritter).


As to claim 8 Macho in combination with Li and Fliess teaches each and every limitation of claim 6.
Macho in combination with Li and Fliess does not teach but Ritter teaches further comprising, selecting the threshold size based on an order of magnitude a dependence between an execution time of the first client query and the size of the constituent data source (Par. 0025 and Par. 0039 Ritter discloses the criteria for queries is a limit for the amount of data, and limit on a predefined time for performing query).
Macho and Ritter are analogous art because they are in the same field of endeavor, query optimization. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the query optimization of Macho to include the examination of the repository that affects the time for searching of Ritter, to reduce the amount of time searching a repository. The suggestion/motivation to combine is that it would be obvious to try in order to reduce slow query performance with the size of the query effect searching time (Par. 0003 Ritter).

As to claim 14 Macho in combination with Li and Fliess teaches each and every limitation of claim 13.
Macho in combination with Li and Fliess does not teach but Ritter teaches wherein determining that the first client query is a complex client query comprises determining whether a time to execute the first client query depends on a size of the constituent data source (Par. 0003 Ritter discloses the size of the repository can effect the time for searching, which lower query performance. Par. 0025 Ritter discloses a limit on the amount of data that is responsive to the query.  The amount of data is seen as size of the data source. Par. 0025 Ritter discloses the criteria for queries is a limit for the amount of data, and limit on a predefined time for performing query).
Macho and Ritter are analogous art because they are in the same field of endeavor, query optimization. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the query optimization of Macho to include the examination of the repository that affects the time for searching of Ritter, to reduce the amount of time searching a repository. The suggestion/motivation to combine is that it would be obvious to try in order to reduce slow query performance with the size of the query effect searching time (Par. 0003 Ritter).


As to claim 15 Macho in combination with Li and Fliess teaches each and every limitation of claim 13.
Macho in combination with Li and Fliess does not teach but Ritter teaches wherein determining that the first client query is a complex client query comprises determining that the constituent data source exceeds a threshold size (Par. 0025 Ritter discloses the criteria for queries is a limit for the amount of data, and limit on a predefined time for performing query).
Macho and Ritter are analogous art because they are in the same field of endeavor, query optimization. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the query optimization of Macho to include the examination of the repository that affects the time for searching of Ritter, to reduce the amount of time searching a repository. The suggestion/motivation to combine is that it would be obvious to try in order to reduce slow query performance with the size of the query effect searching time (Par. 0003 Ritter).

As to claim 16 Macho in combination with Li and Fliess teaches each and every limitation of claim 13.
Macho in combination with Li and Fliess does not teach but Ritter teaches wherein determining that the first client query is a complex client query comprises:
determining a size of the constituent data source (Par. 039 Ritter discloses when a size a limit for query results. The query results are seen as the source);
selecting a computational complexity threshold based on the size of the constituent data source (Par. 039 Ritter discloses a predefined limit); 
and determining whether the first client query exceeds the selected computational complexity threshold (Par. 039 Ritter discloses determining if a query performance exceeds a limit).
Macho and Ritter are analogous art because they are in the same field of endeavor, query optimization. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the query optimization of Macho to include the examination of the repository that affects the time for searching of Ritter, to reduce the amount of time searching a repository. The suggestion/motivation to combine is that it would be obvious to try in order to reduce slow query performance with the size of the query effect searching time (Par. 0003 Ritter).


As to claim 17 Macho in combination with Li and Fliess teaches each and every limitation of claim 15.
Macho in combination with Li and Fliess does not teach but Ritter teaches further comprising, selecting the threshold size based on an order of magnitude of a dependence between an execution time of the first client query and the size of the constituent data source (Par. 0025 Ritter discloses the criteria for queries is a limit for the amount of data, and limit on a predefined time for performing query).
Macho and Ritter are analogous art because they are in the same field of endeavor, query optimization. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the query optimization of Macho to include the examination of the repository that affects the time for searching of Ritter, to reduce the amount of time searching a repository. The suggestion/motivation to combine is that it would be obvious to try in order to reduce slow query performance with the size of the query effect searching time (Par. 0003 Ritter).

11.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Manzano Macho et al. U.S. Patent Application Publication No. 2013/0159286 (herein as ‘Macho’) in combination with Li et al. U.S. Patent Application Publication No. 2007/0050328 (herein as ‘Li’), Fliess et al. U.S. Patent Application Publication no. 2012/0060142 (herein as ‘Fliess’), and further in view of Agrawal et al. U.S. Patent No. 9,613,092 (herein as ‘Agrawal’).


As to claim 22 Macho in combination with Li and Fliess teaches each and every limitation of claim 1.
Macho in combination with Li and Fliess does not teach but Agrawal teaches
wherein determining that the first client query is a complex query further includes determining the first client query has at least O(n2) complexity, where n is the size of the constituent data source such that the completion time of the complex query grows with the square of the size of the constituent data source (Col. 10 Lines 1-4 Agrawal discloses a query processing of O(n2). Col. 11 Lines 10-15 Agrawal discloses complex queries across multiple sources are likely to have a high cost).
Macho and Agrawal are analogous art because they are in the same field of endeavor, query optimization. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the query optimization of Macho to include analyzation of the queried databases of Agrawal, to identify significant impact on the performance of the service. The suggestion/motivation to combine is that it would be obvious to try in order to reduce slow query performance with the size of the query effect searching time (Par. 0003 Agrawal).



Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.M/  June 14, 2021           Examiner, Art Unit 2159     
/Mariela Reyes/           Supervisory Patent Examiner, Art Unit 2159